DETAILED ACTION
Status of the Claims
1.	Claims 1-8, 10, 12, 14, 17-20 and 23-28. 
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron B. Rabinowitz on 12/16/2021.
The application has been amended as follows: 
	Claim 12, line 3, replace “the graphene” with --a graphene--. 
	Claim 12, line 7, replace “a graphene” with --the graphene--. 
	Claim 12, line 11, replace “the environment” with --an environment--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, Birch et al. teach electrochemical analysis comprising a working electrode on a detection and signal generating apparatus to measure current based differential pulse anodic stripping voltammetry of heavy metal ions (col. 5, ll. 44-67 and Fig 6) but do not teach Faradaic charge transfer between graphene electrode and sample and determining pH of the sample from the Faradaic charge transfer. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/GURPREET KAUR/
Primary Examiner
Art Unit 1759